Citation Nr: 0728037	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-43 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans' Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1958 to June 1960 
and from September 1960 to November 1963.  He died in January 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 administrative 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  The veteran and the appellant were not legally married at 
the time of the veteran's death.

2.  The appellant was aware that a legal impediment existed 
to her attempted marriage to the veteran during their 
cohabitation.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the appellant dated in March 2005 and June 2007.  The RO also 
provided assistance to the appellant as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

In addition, the appellant and her representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In 
fact, in a statement from the appellant dated in March 2006, 
the appellant stated that she had reviewed the January 2006 
Supplemental Statement of the Case and had no additional 
evidence to submit.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The appellant essentially contends that while she and the 
veteran were never legally married before his death, they did 
live together as husband and wife in a common law marriage 
that should be recognized as a deemed valid marriage for VA 
benefit purposes.  The appellant points out that she and the 
veteran lived together for over twenty years, holding 
themselves out to the community as husband and wife and that 
they had two children together.

Under VA laws and regulations, a surviving spouse may qualify 
for pension, compensation, or dependency and indemnity 
compensation, if the marriage to the veteran occurred before 
or during his service, or after his service if certain 
requirements are met.  38 U.S.C.A. §§ 1310, 1541; 38 C.F.R. § 
3.54.  Under the law a "surviving spouse" is defined, in 
part, as a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse). . . .  
38 U.S.C.A. § 101(3).  Under the applicable regulations, a 
"surviving spouse" is defined, in part, as a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

In situations where there is not a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: 
(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was 
born to them before such marriage, and 
(b) The claimant entered into the marriage without 
knowledge of the impediment, and 
(c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date 
of his or her death as outlined in, and 
(d) No claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.

See 38 C.F.R. § 3.52.

The basic facts in this case are not in dispute.  Both the 
appellant and the veteran had previously been married to 
others, and satisfactory evidence of their divorces from 
their prior marriages is of record.  Subsequently, the 
appellant and the veteran began living together, and did so 
for over twenty years prior to his death in January 2000.  
During this time, the appellant and the veteran had two 
children together.  The record does not reflect, and the 
appellant does not contend, that she and the veteran 
underwent a marriage that was valid under the law of the 
place where the parties resided at the time of the marriage, 
in this case Puerto Rico.  Rather, the appellant essentially 
contends that she and the veteran had a marriage that met the 
requirement of a "deemed valid" marriage under 38 C.F.R. 
§ 3.52 that should be recognized by the VA.  

However, after reviewing the evidence of record, the Board 
finds that the attempted marriage of the appellant to the 
veteran can not be considered a deemed valid marriage.  This 
is because there was a legal impediment to the marriage 
between the appellant and the veteran, and that the appellant 
entered into the marriage with knowledge of the legal 
impediment.  As such, she can not be considered the veteran's 
surviving spouse for VA benefit purposes.

In a "Deemed Valid Development Questionnaire" sent by the 
RO to the appellant and returned by her in May 2001, she 
indicated that she and the veteran began living together as 
husband and wife in 1980, and resided with him continuously 
since that date, holding themselves out openly to the 
community as husband and wife.  The appellant specifically 
stated that she and the veteran were never legally married to 
each other.  The appellant also indicated that she and the 
veteran had previously been married and divorced so there was 
no impediment to their marriage to each other based on prior 
marriages.

The appellant was asked whether she was aware that on the 
date they began living together the laws of the state 
required a ceremony in order for the marriage to be valid.  
The appellant responded that she did, but the veteran made a 
commitment to marry her, and explained that his mental and 
physical deterioration combined to halt their plans "to make 
our marriage legal."  The appellant was also asked whether 
she was aware that Puerto Rico was a jurisdiction that did 
not recognize common law marriages, and she responded that 
she was aware and recognized that law.  The appellant went on 
to explain that "it was not our intention of living this way 
of life" and that they were together "to see if we were 
made for each other."  She indicated that she had asked the 
veteran to make their marriage legal, but that he kept 
postponing "our marriage to later dates."

The appellant has recounted some of these statement later 
during the course of her appeal, for example in a statement 
dated in March 2002, the appellant asserted that Puerto Rico 
does recognized common law marriages and that she was unaware 
of any legal impediment to their marriage.  However, the 
appellant also related in that statement that "I always 
thought being with a person for the second time was 
sufficient enough to be legally married."

The Board has also considered statement from the appellant's 
children and from acquaintances that are to the effect that 
the appellant and the veteran held themselves out as husband 
and wife and were recognized as such, as well as information 
that a VA medical facility considered the appellant to be the 
veteran's spouse.  

However, the undisputed facts remain that the appellant and 
the veteran were never legally married and that Puerto Rico 
does not recognize common law marriages.  The Board now finds 
that the statements the appellant made earliest, or first in 
time in connection with her claim, those made in the May 2001 
Deemed Valid Development Questionnaire, have the greatest 
probative value in terms of the appellant's state of mind and 
her knowledge of laws regarding the requirements of marriage 
in Puerto Rico.  Based on those answers the Board concludes 
that the appellant was aware of a legal impediment to her 
marriage to the veteran, specifically the need for a marriage 
ceremony, and that she entered into her relationship with the 
veteran aware of that legal impediment to a valid marriage to 
the veteran.  Under these circumstances, the appellant can 
not be recognized as the veteran's surviving spouse.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


